1      IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 2 SHARON DRUCKER,

 3        Plaintiff-Appellant,

 4 v.                                                           NO. 29,107

 5 FIRST NATIONAL BANK OF SANTA FE,

 6        Defendant-Appellee.


 7 APPEAL FROM THE DISTRICT COURT OF SANTA FE COUNTY
 8 James A. Hall, District Judge

 9 Daniel Morris Faber
10 Albuquerque, NM

11 for Appellant

12 Modrall, Sperling, Roehl, Harris & Sisk
13 Lisa Mann
14 Albuquerque, NM

15 Jennifer A. Noya
16 Albuquerque, NM

17 for Appellee

18                               MEMORANDUM OPINION

19 KENNEDY, Judge.

20        Plaintiff Sharon Drucker filed an appeal from the district court’s order partially

21 denying her motion to reconsider its order compelling arbitration. This Court issued
1 a calendar notice proposing to affirm. Defendant First National Bank of Santa Fe filed

2 a timely memorandum in support of this Court’s proposed calendar notice. Plaintiff

3 filed a memorandum in opposition, which Plaintiff has now withdrawn. As no other

4 memorandum in opposition has been filed, and the time for doing so has expired, we

5 affirm for the reasons set out in this Court’s notice of proposed disposition.

6        IT IS SO ORDERED.


7                                         ___________________________________
8                                         RODERICK T. KENNEDY, Judge

9 WE CONCUR:



10 ______________________________
11 CYNTHIA A. FRY, Judge



12 ______________________________
13 CELIA FOY CASTILLO, Judge




                                             2